UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                         UNITED STATES

                                                     v.

                          Staff Sergeant KWINTON K. ESTACIO
                                   United States Air Force

                                              ACM 38256

                                             11 June 2014

         Sentence adjudged 12 September 2012 by GCM convened at Joint Base
         San Antonio–Lackland, Texas. Military Judge: Matthew D. Van Dalen.

         Approved Sentence: Bad-conduct discharge, confinement for 12 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant:              Captain Nicholas D. Carter and
         Captain Christopher D. James.

         Appellate Counsel for the United States: Lieutenant Colonel C. Taylor
         Smith; Captain Richard J. Schrider; Major Daniel J. Breen; Gerald R.
         Bruce, Esquire.

                                                  Before

                                 ROAN, HECKER, and WEBER
                                   Appellate Military Judges

                                    OPINION OF THE COURT

                    This opinion is subject to editorial correction before final release.



HECKER, Senior Judge:

       Pursuant to his pleas, the appellant was convicted of one specification of violating
a lawful general regulation, two specifications of violating a lawful order, and two
specifications of obstructing justice, in violation of Articles 92 and 134, UCMJ,
10 U.S.C. §§ 892, 934. For the two obstruction of justice specifications, the appellant
pled guilty excepting certain language. The Government elected to proceed to trial on the
excepted language for one of these specifications, as well as on an aggravated sexual
assault specification in violation of Article 120, UCMJ, 10 U.S.C. § 920. Following a
litigated trial, officer members convicted the appellant of the excepted language for the
obstruction specification and found him not guilty of the sexual assault specification.
The members sentenced the appellant to a bad-conduct discharge, confinement for
12 months, and reduction to E-1. The convening authority approved the sentence as
adjudged.

        The appellant raises two issues on appeal: (1) whether his sentence is
inappropriately severe and (2) whether he is entitled to a new convening authority action
where the staff judge advocate’s recommendation failed to address a pretrial confinement
issue. Finding no error that materially prejudices a substantial right of the appellant, we
affirm.

                                                   Background

        The appellant was assigned as a military training instructor (MTI) at Joint Base
San Antonio–Lackland, responsible for overseeing the eight-week basic training of
civilians entering active duty as enlisted Airmen. Air Education and Training Command
Instruction 36-2909, Professional and Unprofessional Relationships, (2 March 2007),
expressly prohibits MTIs from having personal, intimate, or sexual relationships with
trainees and students who have not yet reported to their permanent duty station.

       In October 2011, the appellant approached one of his female trainees in a supply
room of a trainee dormitory. The 18-year-old trainee had had just graduated from basic
training and was scheduled to leave within a few days for technical training at another
base. The appellant kissed her and engaged in sexual activity with her on this occasion.
Over the next two months, while the female Airman was at technical school, the appellant
called and texted her on multiple occasions, and some of these communications were
about sexual matters. For this conduct, the appellant pled guilty to violating a lawful
general regulation.1

       By mid-November 2011, the appellant was under investigation for inappropriate
conduct with this former trainee. He called her at technical school and told her that
someone may be contacting her to talk about their sexual encounter. The appellant told
her to delete all text messages, photographs, and phone logs. In his guilty plea for
obstruction of justice, the appellant admitted he did this to impede the investigation into
his misconduct. He pled not guilty, by exception, to the specific acts of asking and

1
  The Government also charged the appellant with aggravated sexual assault for engaging in this sexual contact by
using and abusing his military rank, position, and authority to place this woman in fear of an impact on her military
career. The military judge granted the defense motion for a finding of not guilty pursuant to Rule for
Courts-Martial 917 as to this offense, and the panel acquitted the appellant of the lesser included offense of wrongful
sexual contact.



                                                          2                                               ACM 38256
telling the former trainee to lie about his personal and sexual contact with her, but the
panel convicted him of this misconduct.

       On several occasions during this same time frame, the appellant contacted another
woman who had been one of his trainees. The appellant told her that he and another MTI
were under investigation, that she may be contacted by investigators, and that she should
delete from her cellular phone all items she had received from the other MTI. The
appellant admitted he did this to impede the investigation into himself and the other MTI
and pled guilty to obstructing justice.

        The appellant’s commander issued a written order to the appellant on
13 January 2012, directing him to refrain from any personal contact and communication
with two other MTIs who were also under investigation. Despite this order, over the next
three months, the appellant met and communicated with one of the MTIs on a daily basis
and with the other MTI on an occasional basis. For this misconduct, the appellant pled
guilty to two specifications of violating a lawful order.

                                    Sentence Severity

       The appellant asserts that three other MTIs were convicted of offenses similar to
his yet received less severe sentences than the one approved in his case. He argues that
under sentence comparison principles, this Court should find his sentence inappropriately
severe.

       This Court reviews sentence appropriateness de novo. United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty and the
sentence or such part or amount of the sentence, as [we find] correct in law and fact and
determine[], on the basis of the entire record, should be approved.” Article 66(c), UCMJ,
10 U.S.C. § 866(c). “We assess sentence appropriateness by considering the particular
appellant, the nature and seriousness of the offenses, the appellant’s record of service,
and all matters contained in the record of trial.” United States v. Bare, 63 M.J. 707, 714
(A.F. Ct. Crim. App. 2006). See also United States v. Healy, 26 M.J. 394, 395-96
(C.M.A. 1988); United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982). Although we
are accorded great discretion in determining whether a particular sentence is appropriate,
we are not authorized to engage in exercises of clemency. United States v. Nerad,
69 M.J. 138, 146 (C.A.A.F. 2010).

       In exercising sentence appropriateness review, we are required to engage in
sentence comparison “only ‘in those rare instances in which sentence appropriateness can
be fairly determined only by reference to disparate sentences adjudged in closely related
cases.’” United States v. Sothen, 54 M.J. 294, 296 (C.A.A.F. 2001) (quoting
United States v. Ballard, 20 M.J. 282, 283 (C.M.A. 1985)). The appellant bears the



                                            3                                   ACM 38256
burden of demonstrating that any cited cases are “closely related” to his case and that the
sentences are “highly disparate.” United States v. Lacy, 50 M.J. 286, 288 (C.A.A.F.
1999). Closely related cases include those which pertain to “coactors involved in a
common crime, servicemembers involved in a common or parallel scheme, or some other
direct nexus between the servicemembers whose sentences are sought to be compared.”
Id. If the appellant meets his burden of demonstrating closely related cases involving
highly disparate sentences, the Government “must show that there is a rational basis for
the disparity.” Id.

       Applying these standards to the present case, we find the appellant has not met his
burden of demonstrating that the other three cases he cites are closely related to his own.
Documents submitted to this Court by the appellant demonstrate that the three cases
involved MTIs who were convicted of inappropriate personal and/or sexual contact with
trainees in 2011 and 2012 and received sentences of a lesser severity than the appellant.
However, the appellant does not argue that these MTIs were coactors with the appellant
or involved in a common scheme with him. We therefore decline to engage in sentence
comparison.2 Furthermore, we have given individualized consideration to this particular
appellant, the nature and seriousness of the offenses, the appellant’s record of service,
and all other matters contained in the record of trial and find nothing inappropriate about
the appellant’s sentence.

                                               Pretrial Confinement

       After military authorities became aware that the appellant was violating his
commander’s no contact order by meeting regularly with one of the other MTIs who was
under investigation, he was placed in pretrial confinement for five days in April 2012.
Because the Staff Judge Advocate’s Recommendation (SJAR) does not reference that the
appellant was in pretrial confinement, the appellant contends he is entitled to a new
convening authority action because the SJAR “failed to address pretrial confinement, as
is required by [Rule for Courts-Martial (R.C.M.)] 1106(d)(3).”

       The standard of review for determining whether post-trial processing was properly
completed is de novo. United States v. Kho, 54 M.J. 63 (C.A.A.F. 2000). Failure of
defense counsel to comment on any matter in the SJAR in a timely manner waives a later
claim of error in the absence of plain error. R.C.M. 1106(f)(6); Kho, 54 M.J. at 65. To
prevail under a plain error analysis, the appellant has the burden of persuading the court
that: (1) there was an error; (2) it was plain or obvious; and (3) the error materially
prejudiced a substantial right. Id. Because of the highly discretionary nature of the
convening authority’s action on the sentence, we will grant relief if an appellant presents
“some colorable showing of possible prejudice.” United States v. Wheelus, 49 M.J. 283,

2
    Unlike the appellant, none of these MTIs were convicted of obstructing justice.



                                                            4                         ACM 38256
289 (C.A.A.F. 1998) (quoting United States v. Chatman, 46 M.J. 321, 323-24 (C.A.A.F.
1997)) (internal quotation marks omitted).

       R.C.M. 1107(b)(3)(A) provides that, before taking action in a case, the convening
authority must consider the result of trial, the SJAR, and any matters submitted by the
accused under R.C.M. 1105 or in response to the SJAR. The SJAR, meanwhile, must
contain, inter alia, a copy of the Report of Result of Trial, setting forth the findings,
sentence, and confinement credit to be applied. R.C.M. 1106(d)(3).

        Here, the SJAR (and its addendum) did not explicitly advise the convening
authority that the appellant was in pretrial confinement for five days, and the personal
data sheet that was attached to the SJAR stated the appellant had not been subject to
pretrial restraint.3 However, the report of result of trial was also attached to the SJAR
and it does include the fact that the appellant was in pretrial confinement for five days.4
Given this, we conclude that the convening authority was informed about the appellant’s
time in pretrial confinement. Furthermore, the appellant does not allege he was
prejudiced by the absence of this information in the SJAR itself, and we find no such
prejudice.

                                                   Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and
sentence are

                                                 AFFIRMED.


                 FOR THE COURT


                 STEVEN LUCAS
                 Clerk of the Court




3
  This same erroneous personal data sheet was given to the panel, but they were instructed by the military judge that
the appellant will receive credit for his five days in pretrial confinement.
4
  Air Force Instruction 51-201, Administration of Military Justice, ¶ 9.3 (21 December 2007), requires the Report of
Result of Trial (AF Form 1359) and Confinement Order (DD Form 2707) be annotated to reflect credit for military
pretrial confinement. Here, the appellant’s DD Form 2707 does not reference pretrial confinement credit, but a
DD Form 2710-1, Prisoner Sentence Computation, prepared the day after the appellant’s trial, reflects that the
appellant was to receive 5 days credit, and the appellant does not allege he was not given this credit.



                                                         5                                              ACM 38256